Citation Nr: 0301413	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  95-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to a higher disability rating for post-
traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the New 
York, New York Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO granted service connection for PTSD, and assigned a 
disability rating of 10 percent.

The veteran appealed the August 1994 rating.  In December 
1997, the Board remanded the case for additional 
development of relevant evidence.  In August 1998, the RO 
increased the rating to 30 percent effective from November 
7, 1996, leaving the 10 percent rating in effect from the 
initial grant of service connection, effective May 17, 
1993, through November 6, 1996.

In January 2001, the Board granted a 30 percent rating for 
the period from May 17, 1993 through November 6, 1996.  
The Board remanded for additional development the issue of 
entitlement to a rating in excess of 30 percent for the 
period from November 7, 1996, forward.

The veteran has continued his appeal for a higher rating.  
The issue currently on appeal is entitlement to a rating 
higher than the 30 percent currently in effect from May 
17, 1993, forward.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  For the entire period during which service-connection 
has been in effect, PTSD has been manifested by anxiety, 
depression, irritability, and angry outbursts that produce 
considerable impairment in social and occupational 
functioning.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been 
met since the effective date of service connection for 
PTSD.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains records of 
VA mental health examinations and treatment, and a 
transcript of the veteran 1997 hearing before a Board 
Member.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
August 1994 rating decision, a November 1994 statement of 
the case (SOC), the Board's remands and decision of 
December 1997 and January 2001, and supplemental 
statements of the case (SSOCs) dated in August 1998, April 
1999, and October 2002.  These documents together relate 
the law and regulations that govern the veteran's claim.  
These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  
In letters dated in 1998 and 2001, the RO informed the 
veteran and his representative of the type of evidence 
needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what 
VA would do.

II.  Rating for PTSD

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the 
level of disability present also includes consideration of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the RO assigned staged ratings for the 
veteran's PTSD in August 1998, when it continued a 10 
percent rating for an earlier period and assigned a 30 
percent rating for a later period.  The Board will 
consider the appropriate ratings for all periods since the 
effective date of the grant of service connection.  The 
Board will assign staged ratings if the evidence warrants 
them.

While the veteran's appeal of the rating for his PTSD has 
been pending, VA revised the regulations and rating 
schedule for the evaluation of mental disorders, including 
PTSD.  See 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130).  When a law or 
regulation changes after a claim has been filed, but 
before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has considered the evidence showing the 
manifestations of the veteran's PTSD in light of both the 
older and revised versions of the regulations.  The Board 
finds that the older version is more favorable to the 
veteran; therefore, the Board will apply that version.  
Under the older version of the regulations, PTSD was rated 
as follows:

The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of 
reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and 
explosions of aggravated energy 
resulting in profound retreat from 
mature behavior.  Demonstrably unable 
to obtain or retain employment  
  .................................................. 100 percent

Ability to establish and maintain 
effective or favorable relationships 
with people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships 
with people is considerably impaired.  
By reason of the psychoneurotic 
symptoms the reliability, flexibility, 
and efficiency levels are so reduced as 
to result in considerable industrial 
impairment
  ................................................... 50 percent

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  
The psychoneurotic symptoms result in 
such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite 
industrial impairment  ..................................... 30 
percent

Less than criteria for the 30 percent, 
with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment  
............ 10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ... 0 
percent
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In the criteria for a 30 percent rating under the older 
version of the regulations, the term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993); see also Hood v. 
Brown, 4 Vet. App. 301 (1993).

The new criteria for rating psychiatric disabilities is as 
follows:

100 Percent:
Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate 
behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own name.

70 Percent:
Occupational and social impairment, with                      
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, 
due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance 
and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective relationships.

50 Percent:
Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social relationships.

30 Percent:
Occupational and social impairment with 
occasional            
decrease in work efficiency and intermittent
periods of inability to perform occupational 
tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and 
conversation
normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild 
memory
loss (such as forgetting names, directions, 
recent
events).

10 Percent:
Occupational and social impairment due to mild or
transient symptoms which decrease work efficiency
and ability to perform occupational tasks only
during periods of significant stress, or; 
symptoms
controlled by continuous medication.

0 Percent:
A mental condition has been formally diagnosed, 
but
symptoms are not severe enough either to 
interfere
with occupational and social functioning or to
require continuous medication.
38 C.F.R. § 4.130 (2002).


PTSD was diagnosed on a VA examination in July 1994.  It 
was noted that he had served in the infantry in combat in 
Vietnam, and that he had witnessed the deaths of several 
fellow soldiers.  The veteran reported having had 
difficult adjusting to civilian life after service.  He 
reported feeling jumpy and irritable, being very sensitive 
to noise, and being unable to sleep.  He stated that he 
had worked as a mechanic for several years, and had found 
working very difficult.  He indicated that he had next 
worked as a maintenance man for a cosmetics manufacturer, 
and that he had been working there for twelve years.

The veteran related that he had anxiety, poor sleep, and 
bad dreams about Vietnam.  He noted that he felt detached 
from people, and felt most comfortable alone.  He reported 
feeling angry frequently, and having a short fuse, with 
angry outbursts.  There was no report of phobias, 
obsessions, compulsions, panic attacks, hallucinations, or 
delusions.  The examiner noted that the veteran was 
hyperalert, and had a startle reaction.  The examiner 
found that the veteran's memory was fair, and that his 
concentration was somewhat impaired.

VA outpatient mental health treatment notes from 1994 
through 1998 reflect that the veteran received medication 
for PTSD symptoms.  He reported that he had difficulty 
sleeping, that he felt nervous, jumpy, and afraid of 
noises and people, and that he had flashbacks and 
nightmares about combat in Vietnam.  He indicated that he 
was depressed.  He stated that he was employed full time 
at a cosmetics company.  He reported that medication 
decreased his nightmares and flashbacks and improved his 
sleep.  

Treating practitioners noted on some visits that he 
appeared depressed.  In 1994, the veteran reported that he 
sometimes heard voices.  In 1997 and 1998, the treating 
psychiatrist noted that no hallucinations or delusions 
were elicited.  The veteran did not report suicidal or 
homicidal ideation.  In most treatment notes, the 
psychiatrist indicated that the veteran did not exhibit 
psychotic symptoms.

In June 1997, the veteran had a hearing at the RO before a 
Member of the Board.  (That Board Member is no longer 
employed at the Board.  The Board wrote to the veteran 
asking whether he wanted a new hearing, and he did not 
indicate that he wanted one).  In the hearing, the veteran 
related that he felt anxious and tense, and that he had a 
short temper and problems with sleeping.  

The veteran stated that he worked managing a department 
that packaged nail polish, and that he had worked for the 
same cosmetics company for seventeen or eighteen years.  
He asserted that his PTSD symptoms, particularly his 
argumentative behavior, had hindered his work performance 
and his advancement in his job.  He indicated that he had 
periods of depression.  He indicated that he got 
outpatient mental health treatment, including medication, 
from a VA facility, with visits approximately every two 
months.  

The veteran reported that his nightmares, flashbacks, and 
sleeping problems had been helped somewhat, but not 
eliminated, by medication.  He indicated that he got 
startled and jumped in response to unexpected noises.  He 
noted that he had some difficulty concentrating.  He 
stated that he became irritable and lost his temper at 
work.  He indicated that he could visit with relatives, 
but could not interact for very long.  He stated that he 
and his wife sometimes went camping, but that he did not 
have any other hobbies.  

He reported that he got along very well with his current, 
second wife.  He stated that he got along well with one of 
his two children from his first marriage, but that the 
other did not speak to him.  He indicated that he had 
contact with one of his two siblings, but not the other.

On VA examination in July 1998, the veteran indicated that 
he was still employed full time with the same cosmetics 
company.  He stated that his irritability and angry 
outbursts had significantly interfered with his 
performance and advancement at work.  He reported 
depressive episodes and anxiety, resulting in social 
withdrawal.  He noted that he became very uncomfortable 
around people during times of emotional distress.  He 
indicated that depressive episodes occurred once or twice 
a week, and lasted from several hours to several days.  

He reported having severe anxiety, especially at night and 
upon awakening.  He reported having traumatic nightmares 
from twice a month to twice a week.  He indicated that he 
had not lost much time from work, but that he was socially 
withdrawn and isolated, because he could not tolerate 
interaction due to anxiety and depression.  He stated that 
he continued on medication for his PTSD symptoms, and that 
the medications reduced the frequency of nightmares and 
improved his sleep.  

The veteran did not report hallucinations, delusions, or 
suicidal ideation.  He reported some paranoid ideation, 
and occasional homicidal ideation, without plan or intent.  
The examiner observed both long and short term memory 
impairment.  The veteran reported a history of two or 
three panic attacks approximately two years earlier.  He 
indicated that he currently had anxiety attacks, which 
were less severe than panic attacks.  The examiner found 
that the veteran was chronically depressed and chronically 
anxious.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 51.

VA outpatient mental health treatment notes from 1999 
through 2002 reflect that the veteran continued on 
medication for PTSD.  He reported anxiety, depression, 
irritability, impaired sleep, and flashbacks and 
nightmares of Vietnam.  He did not report hallucinations, 
delusions, or suicidal or homicidal thoughts.  In March 
2000, he reported having yelled at a worker at his job.  

In June 2000, he noted that he could not remember things, 
and that he needed help from his wife.  VA medical records 
note that the veteran has heart disease, for which he had 
bypass surgery in June 2000, and a herniated lumbosacral 
disc with leg pain.  As of February 2001, the veteran 
continued to be employed full time.  In June 2001, he 
reported that he was out of work because of disability 
from a herniated disc with bilateral leg symptoms.

On VA psychiatric examination in May 2001, the veteran 
reported that he had not worked since April 2001.  The 
examiner commented that the veteran had experienced 
"significant difficulty functioning on the job, especially 
interpersonal conflicts related to [his] irritability and 
Post Traumatic Stress Disorder," but that the PTSD and its 
effect on his functioning at work were not the reason that 
the veteran had stopped working.  

The examiner found that the veteran was highly avoidant of 
interpersonal conflict, but that his social contacts were 
frequently characterized by his irritability.  The veteran 
indicated that he avoided noisy situations, as he became 
anxious, and that he was generally withdrawn from others.  
The examiner found that the veteran had claustrophobia and 
moderate depression related to his PTSD, and that he 
sometimes became irritable at times inappropriate to the 
situation.  

The examiner stated that the veteran had some short term 
memory deficits, but that he did not report having panic 
attacks.  The examiner stated that the veteran's 
psychiatric symptoms were chronic and of serious 
intensity, and that he had moderate to serious social 
impairment due to his PTSD.  The examiner assigned a GAF 
score of 51, and commented that the veteran was capable of 
performing the duties of a job, despite recurrent anxiety, 
combat flashbacks, nightmares, and periods of depression.

The veteran has PTSD symptoms that produce occupational 
and social impairment.  Despite ongoing medication for his 
PTSD, the veteran is affected by irritability and angry 
outbursts that have undermined his ability to interact 
appropriately with others at work.  He indicates that 
fairly frequent anxiety leads him to avoid interaction 
with others at work or socially.  

Although he continued working full time until disabled by 
a physical disorder, his difficulty in personal 
interaction and work performance appears to reach the 
level of considerable impairment, warranting a 50 percent 
rating.  

He has been assigned GAF scores of 51.  Such a score is 
suggestive of symptoms that are somewhere between moderate 
and serious.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2002).  
Examiners have not reported severe social and industrial 
inadaptability.  They have also failed to find any of the 
symptoms described in the new criteria for a 70 percent 
evaluaiton.

Examination reports and outpatient treatment records show 
that the considerable social and industrial impairment has 
been present fairly consistently at least since the time 
of the veteran's claim for service connection for PTSD.  
Therefore, a continuous 50 percent rating is appropriate, 
and staged ratings are not warranted.

Under 38 C.F.R. § 3.321(b)(1) (2002), in order to accord 
justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer the case to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular rating schedule standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  The veteran's PTSD does not require 
frequent hospitalization.  While his PTSD has interfered 
with his employment, the interference has not reached the 
level of marked interference.  The effect of the veteran's 
PTSD is consistent with the types of effects anticipated 
by the rating schedule criteria.  

Thus, his disability due to PTSD is not unusual or 
exceptional in a way that cannot practically be evaluated 
under the regular rating schedule.  Therefore, referral to 
the appropriate official for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, effective from May 17, 1993, the effective date 
of the grant of service connection for PTSD.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

